— Motion by Carl H. Smith for reinstatement to the bar as an attorney and counselor-at-law. Mr. Smith was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 16, 1988. By opinion and order of this Court dated May 9, 2005, Mr. Smith was disbarred upon his resignation, effective immediately, and his name was stricken from the roll of attorneys and counselors-at law (see Matter of Smith, 19 AD3d 61 [2005]). By decision and order on motion of this Court dated February 11, 2013, Mr. Smith’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Smith’s current fitness to be an attorney.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Carl H. Smith is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Carl H. Smith to the roll of attorneys and counselors-at-law. Eng, EJ., Mastro, Rivera, Skelos and Sgroi, JJ., concur.